Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 2020-0080641; Shimasaki).
As to claim 1, D1 discloses an environmental barrier and seal for a system incorporating a primary rotary shaft seal associated with a rotating shaft installation (Figures 1-4), the environmental barrier and seal comprising: 
an impeller 12, operatively, rotatably coupled with a forward end portion of the rotating shaft installation (rotating shaft 14 and its assembly within the housing 60 defines the rotating shaft installation), forward from the primary rotary shaft seal (shaft seal 25 includes 22 and 24); the impeller 12 having slots positioned to receive incoming air (air intake passage defines the slot; Figures 1 and 4); the impeller 12 being configured to direct incoming air along a pathway to one or more radial exit ports that are positioned along a radial periphery of an impeller housing to blow debris away from the primary rotary shaft seal (incoming air is directed radially, and the passage that directs air radially defines the radial exit ports; any debris in the flow path way of air is directed radially and away from the shaft seal 25; Figures 1 and 4.)  

As to claim 2, D1 discloses the environmental barrier and seal of claim 1 wherein: centrifugal force is generated by curvilinear impeller features, radially disposed along the impeller, through the operative coupling of the impeller with the rotating shaft (air enters through the center portion of the impeller 12 and exit radially as in Figures 1 and 4; it is inherent that an impeller is connected to a rotating shaft to generate centrifugal force due to the typical shape of the impeller, and the centrifugal force acts radially.) 
 
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675